STEWART, Judge.
The foregoing six cases on appeal were consolidated with Texas Eastern Transmission Corporation v. Carman this day decided. See Texas Eastern Transmission Corporation v. Carman, Ky., 314 S.W.2d 684. The various appellees in the above cases, owners of land situated in Lincoln County, executed easement agreements to Texas Eastern Transmission Corporation identical as to their provisions with those of the easement agreement executed by the Carmans to that corporation.
The lower court handed down the same judgment in each of these cases as the one entered in the Carman case. On these appeals the same issues raised in the Carman case are presented.
*689The opinion of this Court in the Carman case controls in every respect the factual and legal controversy involved in each of the above appeals, as the questions are identical. The Carman case was in fact written as a pilot opinion to govern the disposition of all these appeals, and, for this reason, it is unnecessary to repeat in an extended opinion in each of these cases what was written in that case.
Wherefore, the judgments are reversed in all of the above appeals with directions that new ones be entered in each of them in conformity with the opinion rendered in Texas Eastern Transmission Corporation v. Carman.
MONTGOMERY, J., not sitting.